Citation Nr: 0723637	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  01-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
death pension benefits in the amount of $4,878.00.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1945 to 
December 1946.  The appellant is the veteran's surviving 
spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO).  

A June 2004 Board decision determined that waiver of recovery 
of an overpayment of VA death pension benefits is not 
precluded by a finding of bad faith on the part of the 
appellant, thereby reinstating the November 2000 Committee 
decision which waived recovery of $10,000.00 of the original 
$14,878.00 debt.  The Board also concluded that the debt was 
properly created.  

The issue remaining on appeal concerns the appellant's 
request for a waiver of recovery of an overpayment in the 
amount of $4,878.00.  In June 2004 the Board remanded this 
issue for further development.  

The Board notes that the appellant's current representative, 
the California Department of Veterans Affairs has had an 
opportunity to provide a statement on the issue currently 
before the Board.  


FINDING OF FACT

It would be inequitable for VA to recover the overpayment of 
$4,878.00 from the appellant.  




CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $4878 from the appellant would be contrary to the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.965 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims has 
held that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 
5103, 5103A) do not apply to waiver claims.  See Lueras v. 
Principi, 18 Vet. App. 435 (2004); see also Barger v. 
Principi, 16 Vet. App. 132 (2002).  In any event, information 
necessary for the instant Board decision is of record, and, 
in view of the outcome, the appellant is not prejudiced by 
any deficiencies in notice or development.

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether there is a preponderance of the evidence 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side. 38 
C.F.R. § 1.965(a).  In making this determination, the facts 
and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  

The appellant in her May 1999 Financial Status Report 
indicated that she had an income of $490 based on VA pension 
and Social Security benefits.  She noted that her total 
monthly expenses were $500 - $230 for food, $160 for 
utilities, $45 for home insurance, $30 for transportation and 
$35 for medicine.  On her September 1999 Financial Status 
Report the appellant stated that she worked at Wendy's since 
February 1999 and reported a total monthly net income of 
$680.  She reported her total monthly expenses to be $805 - 
$350 for rent/mortgage, $200 for food, $100 for utilities, 
$25 for transportation, $50 for medication and $80 for debt 
payment.  Thus her net monthly income less expenses amounted 
to $-125.  

The appellant argues that repayment of the debt would create 
an undue hardship on her, she has a negative income and 
relies on her family for help.  The appellant also explained 
that she previously owned her house but signed the deed over 
to her son as she was unable to keep up with the daily 
maintenance.  She pays $350 in rent payment to her son, as a 
contribution towards property taxes, insurance and utilities.  

In sum, the appellant's monthly earnings weighed against her 
monthly expenses result in a negative income.  As her monthly 
income has been less than her monthly expenses, repayment of 
the debt would cause undue financial hardship.

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of death pension benefits in the amount of 
$4,878.00.  Accordingly, waiver of recovery of the pension 
overpayment is granted.




ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $4,878.00 is granted.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


